PER CURIAM.
 Appellant has brought this appeal from an interlocutory order in an equity suit. Certain copies of the pleading's needed to determine the appeal are not contained in the appellant’s appendix. It is the duty of the appellant to make error clearly to appear. This court is not in a position to make a determination of the complained error because of the deficient record. See Johnson v. Roberts, Fla.1955, 79 So.2d 425; Broward County Port Authority v. F. M. Rule & Co., Fla.App.1960, 119 So.2d 82, and Rule 4.2, subd. d, Florida Appellate Rules, 31 F.S.A.
Affirmed.
ALLEN, C. J., KANNER, J., and MOODY, JAMES S., Associate Judge, concur.